Exhibit 11.1 INTERNATIONAL COAL GROUP, INC. STATEMENT REGARDING COMPUTATION OF PER SHARE EARNINGS (DOLLARS IN THOUSANDS, EXCEPT PER SHARE AMOUNTS) Year ended December 31, Basic Earnings Per Share Net Income (Loss) Available to Common Stockholders $ $ $ ) Weighted-Average Shares of Common Stock Basic Earnings Per Share $ $ $ ) Diluted Earnings Per Share Net Income (Loss) Available to Common Stockholders $ $ $ ) Weighted-Average Shares of Common Stock and Other Potentially Dilutive Securities Outstanding: Common Stock Incremental Shares Under Stock Compensation Plans and Issuable Upon Conversion of Convertible Notes(1) — Convertible Senior Notes — — Total Diluted Earnings Per Share $ $ $ ) Includes the incremental effect of stock options outstanding computed under the treasury stock method, as applicable.
